Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/168,272 filed on February 5, 2021.


Claims 1-20 are pending.


Claim Objections
Claims 14 and 18 are objected to because of the following informalities: They appear to end without a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the “wherein the changes to the allocation parameter the quantity of the first electronic tokens and the quantity of the second electronic tokens.” This sentence does not make sense. Examiner assumes this limitation is meant to say “wherein the changes to the allocation parameter changes the quantity of the first electronic tokens and the quantity of the second electronic tokens.” Claim 15 contains a similar typographical error. Appropriate correction or explanation is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,915,745. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite the concepts of receiving, by an electronic application, first electronic information from a first blockchain, wherein receiving the first electronic information does not add an additional block to the first blockchain and does not result in an electronic action upon the first blockchain, wherein the first electronic information is about a quantity of first electronic tokens; receiving, by the electronic application, second electronic information from a second blockchain, wherein receiving the .
Instant Application:
1. An electronic communications method, comprising: receiving, by an electronic application, first electronic information from a first blockchain, wherein receiving the first electronic information does not add an additional block to the first blockchain and does not result in an electronic action upon the first blockchain, wherein the first electronic information is about a quantity of first electronic tokens; receiving, by the electronic application, second electronic information from a second blockchain, wherein receiving the second electronic information does not add another block to the second blockchain, wherein the second electronic information is about a quantity of second electronic tokens, wherein the first electronic information and the second electronic information change at different rates over a period of time; electronically 



3. The electronic communications method of claim 1, where the graphical features include: a unique identification name for the aggregated information; an electronic objective electronic graphical feature that displays planned information about the aggregated information; and electronic token types.

4. The electronic communications method of claim 1, where the graphical charts include electronic hyperlinks that are associated with electronic transactions that change different types of graphical features.

5. The electronic communications method of claim 1, where the graphical features includes an electronic icon that can change a value associated with the first quantity of electronic tokens with a fractional value to another value with no fractional value.

6. The electronic communications method of claim 1, where the graphical features include multimedia content.

7. The electronic communications method of claim 1, wherein the electronic application acts as an electronic interface between the electronic social networking application and: a first blockchain electronic application, wherein the first blockchain electronic application sends the first electronic information to the electronic application which then sends the first electronic information to the electronic social networking application, and a second 

8. An electronic communications method, comprising: receiving, by a computing device, first electronic information from a first blockchain, wherein receiving the first electronic information does not result in an electronic action upon the first blockchain, wherein the first electronic information is about a quantity of first electronic tokens; receiving, by the computing device, second electronic information from a second blockchain, wherein receiving the second electronic information does not add another block to the second blockchain and does not result in another electronic action upon the second blockchain, wherein the second electronic information is about a quantity of 

9. The electronic communications method of claim 8, wherein a part of the third electronic information made private is made private and is not sent the electronic social networking application.

10. The electronic communications method of claim 9, wherein the changes to the graphical charts do not change based on the third electronic information made private.

11. The electronic communications method of claim 8, wherein the computing device interacts with cryptologic information from a first blockchain electronic application and a second blockchain electronic application without sending the cryptologic information from the first blockchain electronic application and the second blockchain electronic application to the electronic social networking application.



13. The electronic communications method of claim 8, where the graphical features include: a unique identification name for the aggregated information; an electronic objective electronic graphical feature that displays planned information about the aggregated information; and electronic token types, wherein an electronic round-up graphical feature that changes fractional value information of a particular electronic token to whole value information, and the graphical charts include an electronic pie chart with areas that change in size based on changes to 

14. The electronic communications method of claim 8, further comprising: generating, by the computing device, a third blockchain that is associated with a quantity of third electronic tokens that can be aggregated with the quantity of first electronic tokens and the quantity of second electronic tokens without adding any additional blocks to the first blockchain and the second blockchain



1. An electronic communications method, comprising: receiving, by a computing device and an electronic application, first electronic information from a first blockchain, wherein receiving the first electronic information does not add an additional block to the first blockchain and does not result in an electronic action upon the first blockchain, wherein the first electronic information is about a quantity of first electronic tokens, wherein the first electronic information changes over a period of time; receiving, by the computing device and the electronic application, second electronic information from a second blockchain, wherein receiving the second electronic information does not add another block to the second blockchain and does not result in another electronic action upon the second blockchain, wherein the second electronic information is about a quantity of 

2. The electronic communications method of claim 1, where the graphical feature includes a pie chart, a line chart, and a block chart, wherein the pie chart, the line chart, and the block chart electronically change based on the 

3. The electronic communications method of claim 1, where the graphical features include: a unique identification name for the aggregated information; an electronic objective electronic graphical feature that displays planned information about the aggregated information; electronic token types, an electronic round-up graphical feature that changes fractional value information of a particular electronic token to whole value information, and wherein the graphical charts include: an electronic pie chart with areas that change in size based on changes to the quantity of first electronic tokens and the quantity of second electronic tokens.

4. The electronic communications method of claim 1, where the graphical charts include 

5. The electronic communications method of claim 1, where the graphical user interface includes an electronic icon that can change a value associated with the first quantity of electronic tokens with a fractional value to another value with no fractional value.

6. The electronic communications method of claim 1, where the graphical features includes multimedia content.

7. The electronic communications method of claim 1, wherein the electronic application acts as an electronic interface between the electronic social networking application and: a first blockchain electronic application, wherein the first blockchain electronic application sends the first electronic information to the electronic application 

8. An electronic communications method, comprising: receiving, by a computing device 


15. An electronic computing device, comprising: a memory, and a processor, coupled to the memory, to: receive first electronic information from a first blockchain, wherein receiving the first electronic information does not add an additional block to the first blockchain and does not result in an electronic action upon the first blockchain, 

16. The electronic computing device of claim 15, wherein the graphical features include: a unique identification name for the aggregated information; an electronic objective electronic graphical feature that displays planned information about the aggregated information; and electronic token types.

17. The electronic computing device of claim 16, wherein the graphical features include an electronic round-up graphical feature that changes fractional value information of a particular electronic token to whole value information.

18. The electronic computing device of claim 15, wherein the computing device is an electronic interface between the electronic 

19. The electronic computing device of claim 18, wherein the electronic application prevents the electronic social networking application from making changes to any blockchains in the first blockchain electronic application and any other blockchains in the second blockchain electronic application.

20. The electronic computing device of claim 15, wherein the computing device is an electronic interface between the electronic social networking application and: a first 


10. The electronic communications method of claim 9, wherein the changes to the graphical 

11. The electronic communications method of claim 8, wherein the electronic application interacts with cryptologic information from a first blockchain electronic application and a second blockchain electronic application without sending the cryptologic information from the first blockchain electronic application and the second blockchain electronic application to the electronic social networking application and prevents the electronic social networking application from making changes to any blockchains in the first blockchain electronic application and any other blockchains in the second blockchain electronic application.

12. The electronic communications method of claim 8, wherein the electronic social networking application sends the third electronic information made public to other 
13. The electronic communications method of claim 8, wherein the allocation parameter changes a fractional value, associated with the first electronic information, into a whole value.

14. The electronic communications method of claim 8, where the graphical features includes information that changes over time and the graphical features include: a unique identification name for the aggregated information; an electronic objective electronic graphical feature that displays planned information about the aggregated information; electronic token types, an electronic round-up graphical feature that changes fractional value information of a particular electronic token to whole value information, and the graphical 

15. The electronic communications method of claim 8, where the electronic application generates a third blockchain that is associated with a quantity of third electronic tokens that can be aggregated with the quantity of first electronic tokens and the quantity of second electronic tokens without adding any additional blocks to the first blockchain and the second blockchain.




Conclusion
Claims 1-20 are rejected. Claims 14 and 18 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 10, 2022